Citation Nr: 1515362	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 2005 for the grant of service connection for coronary artery disease (CAD).

2.  Entitlement to an initial rating in excess of 10 percent for CAD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from December 2011 and September 2012 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).

A December 2011 rating decision of the Lincoln, Nebraska RO granted service connection for CAD, status post myocardial infarction, associated with herbicide exposure, and assigned a 30 percent evaluation effective August 26, 2005, the date the Veteran filed his claim for service connection for heart problems, to April 24, 2011.  From April 25, 2011 forward, the RO assigned a 10 percent rating.

In May 2012, the Veteran, through his attorney, disagreed with the ratings assigned his CAD and the effective date of the grant of service connection.  See May 2012 Notice of Disagreement; June 2012 Informal Conference Report (clarifying the issues on appeal).  

In a subsequent September 2012 rating decision, the Sioux Falls, South Dakota RO reduced the evaluation for CAD for the period from August 26, 2005 to April 24, 2011 from 30 percent to 10 percent, based on a finding that the December 2011 rating decision was clearly and unmistakably erroneous.  A simultaneously issued statement of the case (SOC) denied an effective date earlier than August 26, 2005 for the grant of service connection for the CAD, and denied a rating in excess of 10 percent for the CAD at any point during the appellate period.  The Veteran perfected his appeal in October 2012.  See October 2012 Statement in Lieu of VA Form 9.  


The Board notes that the Veteran has continuously pursued entitlement to a higher rating for CAD since the initial grant of service connection and rating in December 2011.  There is, therefore, no final rating decision of record concerning his CAD.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  Accordingly, review of this claim under the standards governing clear and unmistakable error is not warranted.  See 38 C.F.R. § 3.105(a) (limiting revision of rating decisions based on clear and unmistakable error to those that are "final and binding").  Simply put, there is no final rating decision, and hence, the rules governing clear and unmistakable errors are not applicable.  See also Singleton v. Shinseki, 23 Vet. App. 376, 379-80 (2010) aff'd, 659 F.3d 1332 (Fed. Cir. 2011) (holding that the procedural protections of 38 C.F.R. §3.344, relative to the stabilization of disability evaluations, are not applicable to retroactively assigned staged disability ratings).  Rather, review of this case is governed by the standards set forth in Fenderson v. West, 12 Vet. App. 119 (1999) (providing that where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal).

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

Although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in September 2012, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for CAD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that he was forced to stop working as a direct result of his heart condition.  See, e.g., July 2012 Statement in Support of Application for Increased Compensation Based on Unemployability (noting that his heart condition affected his ability to work).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected CAD, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, the issues are as stated on the cover page.  


FINDINGS OF FACT

1.  A claim for service connection for CAD was not received by VA prior to August 26, 2005. 

2.  For the period from August 26, 2005 to April 24, 2011, Veteran's CAD was manifested by dizziness and evidence of hypertrophy on electrocardiogram.

3.  Since April 25, 2011, the Veteran's CAD is manifested by metabolic equivalent levels greater than 7 but not greater than 10, and is controlled by continuous medication.  

4.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as he has not had one service-connected disability rated at least 60 percent disabling, or two or more service-connected disabilities, one of which is rated at 40 percent or more, and the combined rating of which is 70 percent or more, at any point during the appellate period. 

5.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience, and the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for TDIU.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 26, 2005, for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400, 3.816 (2014).

2.  From August 26, 2005 to April 24, 2011, the criteria are met for an initial rating of 30 percent, but no higher, for CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2014).

3.  Since April 25, 2011, the criteria are not met for a rating in excess of 10 percent for CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005 (2014).

4.  The criteria for entitlement to TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Because the issues of entitlement to an earlier effective date for the grant of service connection and entitlement to a higher initial rating stem from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, a letter addressing entitlement to a TDIU was sent on June 21, 2011.  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records identified by him, and lay statements supporting his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain in connection with this issue.  

Because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

As concerning the issue of a higher initial rating for the CAD, the Veteran has been afforded VA heart examinations in December 2005, August 2010, April 2011, and September 2012.  These examinations include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim regarding the appropriate evaluations for this service-connected disability. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Moreover, although the Veteran's most recent VA examination was in September 2012, so more than two years ago, there is no evidence indicating there has been a material change in the severity of the Veteran's CAD since that time, and he has not alleged a worsening.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was conducted).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II. Earlier Effective Date

In a December 2011 rating decision, the RO granted service connection for CAD.  An effective date of August 26, 2005 was assigned, which is the date the RO received a letter statement from the Veteran indicating his intent to pursue service connection for "heart problems."  

The Veteran contends that the service connection award should have an earlier effective date.  However, neither the Veteran, nor his attorney, have provided any specific arguments or assertions regarding what they believe to be the correct effective date for service connection for the Veteran's CAD.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).   See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, as noted, the Veteran submitted a letter to the RO, received on August 26, 2005, reflecting his desire to pursue entitlement to service connection for a heart disorder.  A review of the claims file does not reveal any formal or informal claim (i.e., any communication or action indicating an intent to apply for service connection for a disorder affecting his heart) at any time prior to August 2005.  See 38 C.F.R. §§ 3.151, 3.155.  In this regard, the Veteran stated in his August 2005 letter that several months prior, in May 2005, he phoned the RO and "requested to apply for service connected compensation because of . . . heart problems."  He asserted that he was told that "all [he] needed to do to start the process was to take a physical because [he] had previously applied years before and that [his] file would be re-activated."  See August 2005 Letter; See also May 2005 VA Ambulatory Care Note (reflecting that the Veteran was seen by Dr. Goodman for an "interval physical examination").

Despite this, there is no report of contact (VA Form 119) or other record reflecting such a communication, the creation of which is the usual practice of VA employees when receiving such a call.  See VA Adjudication Procedure Manual, M21-1, Part III, para 11.18(b) (1995, 2001) (requiring that any and all information received by telephone "must be completely documented on VA Form 119, 'Report of Contact'," or the equivalent); rescinded by M21-1-MR, Part II, Chapter 5, Section 8(c) (Change Dated December 18, 2005); now found in VA Benefits Assistance Service Procedures Manual, M27-1, Part I, Chapter 5, Section 8(c) ("Document all information received by telephone from the claimant on VA Form 21-0820, Report of General Information, or equivalent") (2012).

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Here, the presumption of regularity indicates that, if he had filed an informal claim for benefits in May 2005, indicating his specific intent to apply for service connection for a disorder affecting his heart, see 38 C.F.R. § 3.155(a) ("[An] informal claim must identify the benefit sought."), the VA employee who fielded this call, acting in the regular course of business and following VA's regular processes, would have documented the call by filling out a Report of Contact (VA From 119) or some equivalent document, or would have otherwise acted on it in some way.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010).  The Veteran's assertion in his August 2005 letter that he called the RO and "requested to apply for service connected compensation because of . . . heart problems" is not sufficiently clear evidence to rebut the presumption of regularity.  

Moreover, as noted, an informal claim must be in writing.  See Rodriguez, 189 F. 3d. at 1354.  As such, even assuming the Veteran did, in fact, call the RO to inquire as to the process for initiating a service connection claim, such a communication cannot constitute an informal claim for service connection.  Id.  

Further, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).  See also Brannon, 12 Vet. App. at 35 (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition"); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee, 459 F.3d at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Accordingly, merely seeking treatment, such as by undergoing a VA physical examination, does not establish a claim, to include an informal claim, for service connection.  Thus, any records of treatment prior to August 26, 2005, cannot, by themselves, constitute a claim for service connection.  

Furthermore, although the Veteran filed a previous claim for service connection in July 1971, that claim was for malaria, and did not mention any heart or other circulatory dysfunction.  See Brannon, 12 Vet. App. at 35 (holding that, to qualify as a claim for a particular benefit, the Veteran "must have asserted the claim expressly or impliedly").  Accordingly, the Board can find no formal or informal claim for service connection for a cardiac disorder at any point prior to August 26, 2005.  38 C.F.R. §§ 3.151, 3.155, 3.400. 

Although, as discussed above, August 26, 2005 was the date of claim, the award of service connection for CAD was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014).  In such cases, VA has promulgated special rules for effective dates pursuant to Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include CAD, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include CAD.  Id.  Accordingly, the Veteran is a "Nehmer class member" as defined by law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985 and May 3, 1989, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1).

If, however, the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3).  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Here, the RO awarded service connection for CAD on a presumptive basis due to exposure to herbicide exposure during service in the Republic of Vietnam.  See December 2011 Rating Decision.  Because the August 2005 claim was filed more than one year after the Veteran separated from service and was received between May 3, 1989 and the effective date of the liberalizing law, the appropriate effective date is either the date the Veteran's original claim was received or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  In this case, because the date of claim is later than the date entitlement arose, the proper effective date is the currently assigned date of August 26, 2005.

In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection, including the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for his CAD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson, 12 Vet. App. at 126.

The Veteran claims entitlement to an initial rating greater than 10 percent for his CAD.  See September 2012 Rating Decision (reducing the evaluation for CAD for the period from August 26, 2005 to April 24, 2011 from 30 percent to 10 percent); September 2012 SOC (denying a rating in excess of 10 percent for the CAD at any point during the appellate period).  Specifically, he asserts that, for the period from August 26, 2005, to April 24, 2011, his CAD more closely approximated the criteria for a 30 percent evaluation.  See October 2012 Statement in Lieu of VA Form 9 (stating that for the period from August 26, 2005, to April 24, 2011, the Veteran "is entitled to the 30 percent rating").  From April 25, 2011 forward, the Veteran seeks a rating in excess of 10 percent.  See June 2012 Informal Conference Report (noting that the Veteran's attorney confirmed that he was seeking an increased rating for the period since April 2011); but see October 2012 Statement in Lieu of VA Form 9 (maintaining that a 10 percent rating should be assigned his CAD as of April 25, 2011).

The Veteran's CAD has been evaluated under Diagnostic Code (DC) 7005, which pertains to arteriosclerotic heart disease (coronary artery disease).  See 38 C.F.R. § 4.104.  When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  Metabolic equivalent (METs) testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id.

Under DC 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, DC 7005.

A 30 percent evaluation is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id. 

The maximum 100 percent evaluation is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After a careful review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service connected CAD warrants an increased initial 30 percent rating, but no higher, under DC 7005 for the period from August 26, 2005 to April 24, 2011, based on evidence of hypertrophy.  From April 25, 2011, forward, however, a rating in excess of 10 percent is not warranted.  See Fenderson, 12 Vet. App. at 126.


A.  August 26, 2005 to April 24, 2011

As noted, the Veteran's CAD was service connected effective August 26, 2005.  Records of private cardiovascular treatment reflect a December 2003 diagnosis of acute myocardial infarction (MI), treated by cardiac catheterization (stent placement).  See December 2003 Mid-Dakota Medical Center Discharge Summary (diagnosing MI); December 2003 Sioux Valley Hospital Cardiovascular Invasive Report (regarding stent placement).  His pre-operative left ventricular ejection fraction was 40 percent.  Id.  Post-operative two-dimensional echocardiogram ("2D echo") reflected normal left ventricular contractility with an ejection fraction of 55 to 60 percent with mild anterior hypokinesia, as well as mild left ventricular hypertrophy and moderate enlargement of the right ventricle.  See December 2003 Sioux Valley Hospital Cardiovascular Services Noninvasive Report.  On follow-up in March 2004, a stress echocardiogram reflected METs of 11 with no evidence of ischemia, wall motion abnormalities or left ventricular dilatation.  See Sioux Valley Clinic Heart Partners Cardiovascular Mobile Clinic Stress Echo Report (noting that "[a]ll walls of the left ventricle appear to be functioning normally at baseline[, and a]t peak exercise all walls of the left ventricle appear to increasing in thickness and in contractility in response to exercise").  September 2004 records of private treatment reflect that an x-ray of the chest was "within normal limits" and showed "normal heart and vasculature"; however, an echocardiogram performed at that time presented a finding of "consider left atrial enlargement."  See September 2004 Indian Health Service Primary Care Clinic Ambulatory Encounter Records.

Although these records pre-date the Veteran's claim for service connection for CAD and thus fall outside the appellate period, they are pertinent in that they reflect evidence indicating the presence of hypertrophy on electrocardiogram.  The records of cardiovascular testing and evaluation that follow the December 2003 diagnosis of left ventricular hypertrophy and moderate enlargement of the right ventricle do not specifically reflect resolution of these conditions.  Instead, there is a September 2004 finding of possible continued left atrial enlargement.  

Subsequent treatment records for the period prior to April 25, 2011 do not specifically address the presence, or absence, of cardiac hypertrophy.  See, e.g., December 2005 Mid-Dakota Medical Center Graded Exercise Test (noting "[n]o electrocardiogram evidence of ischemia" but not addressing ventricular hypertrophy); December 2005 VA Compensation and Pension Examination Report (reflecting only that his CAD, status post myocardial infarction, was stable, without recent complaint of chest pain, dizziness, palpitations or other problems, managed by an aspirin regimen).  But see September 2007 VA Radiology Report (reflecting negative findings for "cardiac enlargement"); February 2011 Indian Health Service Radiology Report (noting a normal cardiac silhouette).  

Accordingly, given the diagnosed left ventricular hypertrophy present immediately prior to the appellate period, and given the fact that there is not evidence of record prior to April 25, 2011 that reflects a specific finding of the absence of ventricular hypertrophy, the Board finds that, when resolving all doubt in favor of the Veteran, an initial 30 percent rating is warranted for his CAD for the period from August 26, 2005 to April 24, 2011 based on the presence of cardiac hypertrophy.  See 38 C.F.R. § 4.104, DC 7005.  

The Veteran does not assert, and the evidence of record does not reflect, entitlement to an initial rating in excess of 30 percent for the period from August 26, 2005 to April 24, 2011.  See October 2012 Statement in Lieu of VA Form 9 (specifically asserting that a 30 percent rating is warranted from August 26, 2005, to April 24, 2011).  In this regard, during the appellate period, there is no evidence of METs of 5 or lower, or an ejection fraction of 50 percent or less.  See 38 C.F.R. § 4.104, DC 7005.  Nor is there any evidence of episodes of acute congestive heart failure or chronic congestive heart failure at any point during the time period on appeal.  Id.  Thus, the criteria for a rating higher than 30 percent for CAD under DC 7005, have not been met or approximated at any time from August 26, 2005 to April 24, 2011.  See, 38 C.F.R. § 4.104, DC 7005. 


B.  Since April 25, 2011

The Veteran underwent VA cardiac examination on April 25, 2011, at which time the VA examiner confirmed the diagnosis of CAD (ischemic heart disease).  Based on diagnostic testing, a review of the pertinent evidence of record, and an examination of the Veteran, the examiner found the cardiac workload capacity to be greater than 7 but not greater than 10 METs.  A 2D echo taken at that time showed an ejection fraction of 65 percent, and noted mild aortic valve insufficiency.  There was no evidence of cardiac hypertrophy or dilation.  The examiner noted that the Veteran was prescribed daily medication to control his condition.  See also September 2012 VA Ischemic Heart Disease Disability Benefits Questionnaire (essentially echoing the findings of the April 2011 VA examination).  

A June 2012 VA echocardiogram showed normal cardiac size and thickness, with no noted regional wall motion abnormalities.  Left ventricular systolic function was normal and ejection fraction was measured at 55 - 60 percent.  Mild calcification of the aortic valve was noted.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against assignment of a rating for the CAD higher than 10 percent from April 25, 2011 forward.  In that regard, the April 2011 examiner found no evidence of cardiac hypertrophy or dilation.  Moreover, there is no evidence of the Veteran's METs level being measured to be lower than 7; rather, both VA examination reports estimate his METs to be greater than 7 but less than 10.  Finally, the only specific left ventricular ejection fraction of record for the period since April 25, 2011, is 55 - 60 percent.  Thus, the criteria for a rating in excess of 10 percent from April 25, 2011 forward have not been met or approximated.  See, 38 C.F.R. § 4.104, DC 7005.

Importantly, the Veteran's attorney conceded as much in the October 2012 VA Form 9, stating that "[o]nly as of April 25, 2011, when the medical evidence affirmatively showed the absence of hypertrophy, should he be assigned a 10 percent rating."  

Thus, because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the issue of entitlement to a rating in excess of 10 percent for the period since April 25, 2011, for CAD, is denied.


IV.  Extraschedular Evaluation

With regard to extraschedular consideration, there is no evidence that the Veteran's CAD is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms of this disorder, including dyspnea, fatigue, dizziness, impairment of cardiac workload (METs), and reduced ventricular ejection fraction, are contemplated by, and indeed directly addressed by section 4.100 of the regulations, as well as DC 7005.  See 38 C.F.R. §§ 4.100, 4.104.  There are no symptoms attributable to his service-connected CAD that are left uncompensated or unaccounted for by the assignment of schedular ratings.  A comparison of this disability with the applicable schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b).  Moreover, any associated functional impairment, including the effect of his disabilities on employment, is already accounted for in the assignment of a schedular rating.  See 38 C.F.R. §§ 4.1, 4.10, 4.21; VAOPGCPREC 6-96.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 114-118; 38 C.F.R. § 3.321(b).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU

As noted, in Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice, 22 Vet. App. at 453.  In this case, the Veteran has explicitly asserted that his coronary artery disease interferes with his ability to maintain employment.  See, e.g., July 2012 Statement in Support of Application for Increased Compensation Based on Unemployability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Marginal employment shall not be considered substantially gainful employment.   38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the Veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran is service-connected for the following disorders:  diabetes, 20 percent from August 26, 2005; CAD, 30 percent from August 26, 2005 to April 24, 2011, and 10 percent since April 25, 2011; and malaria, noncompensable (0 percent) from July 25, 1971.  As such, his combined disability rating is 40 percent from August 26, 2005 to April 24, 2011, and 30 percent since April 25, 2011.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2014).  The Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nonetheless, the Board is still required to make a determination concerning the Veteran's employability for the purpose of satisfying the criteria for a TDIU, just as such a finding must also be made herein to determine whether or not the evidence warrants referral to the appropriate VA officials for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  See Bowling, 15 Vet. App. at 16.  

Review of the evidence of record shows that the Veteran has a high school diploma and completed one year of college coursework.  In his June 2009 application for unemployability benefits, he reported that he last worked on a full time basis in March 2007 as a boiler operator / maintenance person.  See also June 2008 Social Security Administration Work History Report (reflecting additional previous employment as a stocker at K-mart, a dorm attendant at a school, and a farm hand).  Accordingly, as the undisputed facts show that the Veteran was employed on a full-time basis prior to March 2007, a TDIU cannot be granted during this period as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000); 38 C.F.R. § 4.16.

Further, the Board notes that the Veteran's service-connected malaria resolved during his active service without any complications or residuals.  See August 1971 Rating Decision.  The Veteran does not contend, nor does the evidence reflect, that his malaria has resulted in any level of disability, including any functional or occupational limitation.

At his September 2012 VA compensation and pension general medical examination, the examiner noted that the Veteran reported that he was unable to work due to symptoms including feeling "weak and tired" on certain days, which the Veteran attributed to low blood sugar.  The examiner noted that the Veteran has various limitations, such as with walking long distances, standing for long periods of time, running, bending, or crawling; however, these limitations are related to nonservice-connected left knee issues and breathing problems (COPD), rather than his diabetes or CAD.  Concerning his diabetes, the examiner found that this condition does not result in any complications that would affect his ability to obtain and maintain employment, as his diabetes is well-controlled by medication, has not resulted in weight-loss or weakness, and does not result in any functional limitation.  Concerning his CAD, the examiner noted that his condition is stable, as evidenced by a normal echocardiogram in April 2011.  Further, based on his ejection fraction of 65 percent, he would be able to do "light to medium work."  

Based upon the evidence of record, the Board finds the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  While the Veteran has asserted that his service-connected conditions have precluded employment since March 2007, findings from the September 2011 VA examination reflect that, to the extent that the Veteran has any functional or occupational limitations, such limitation is the result of left knee condition and breathing problems, neither of which have been found to be related to service.  

The Board acknowledges the Veteran's competent statements with regard to the impact of his diabetes and CAD on his ability to secure and maintain gainful employment.  However, for the reasons discussed above, the Board finds that they do not suffice to show that he is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience.  The Veteran's education and work experience is consistent with physical or manual type work.  Neither his diabetes, nor his CAD, has been shown to preclude light, active employment.  To the extent his diabetes and CAD affect the Veteran's occupational functioning, the assigned schedular ratings for those disabilities compensate the Veteran for such impairment.  See 38 C.F.R. § 4.1.  While the Board sympathizes with the Veteran's asserted difficulties, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on his service-connected disabilities, whether considered separately or in combination.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, referral for extra-schedular consideration is not appropriate.  38 C.F.R. § 4.16(b).  Thus, a TDIU rating is not warranted.


ORDER

An effective date prior to August 26, 2005, for the award of service connection for CAD is denied.

Entitlement to an initial rating of 30 percent, but no higher, for the period from August 26, 2005 to April 24, 2011, for CAD is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 10 percent for the period from April 25, 2011, forward for CAD is denied.

Entitlement to a TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


